OFFICE            OF THE All-ORNEY       GENERAL    OF TEXAS
                                                AUSTIN




Bmtoreble         John        Ii. Red,     Commlrcioasr
B-mu       labor
            0r                  Statistica
Au8tl.n,Te=as
Dear Stir




                  You bars           requeste                    at to prepwe      8 form
ror 8ubpoeM              to
ubor Statietias
matter8 related                t

                                                                 form la enalomd     here-

                                                       nloa of thle dep8rtmnt    aa
                                                       for rerving  such rubpoenas
                                                    at fun& svallable    to the Bureau




       required           of the said bureau,             . . . .”
                  knd krtlcle 5150, Vemon*ts Revleed                 Civil   Statutes,
coatalae         a similar povlaloa.
           The ourrent biennial opproprl&~~ion to G&e Bweau of
Labor Statistlae   (s. 9. No. 332, hats 08th ~gialature,  Reg.
Honorable    John D. Reed, pege 2



Seas., Ch. 400, p. 958) contalna          the folloulng     lten   of appro-
priation from the General Rev6nUe          Fund:
                                           ‘For the Years
                                    “BegInning        Emliag
                                   “September 1,     August 31,
                                        1943           1945
      It. . . .

      '15.   33quipment, Statlon-
             cry, Printing,     Post-
             age, orrice Supplies,
             Telephone, Telesxwph,
             Bxpre.8 and Contln-
             gent Expense.........$3,000.00               $3,000.00'

             It appears   that the Lcgfrlaturs,  lu makq    this appro-
prlation,    had la contemplation    the uee of the tern  ocmtlngent
expense”    ln the sense oi general items of expanse not provided
for  8pa0m0rliy.        State v. Ktitz,  144 H. E. 120, 124; 110 Ohio
State 332.      See also OUT Opinion No. O-1332.    The oocltr of pro-
curlag aervloe of subpoenas come ulthln this       da88 of expenses.
          It 1s therefore   the opinion of thla departasnt that
the fear of peace orfloars   for sarviqt Irubpoenar for the Bu-
reau of Labor Statistics   my be pid out of raid oontirrgsnt fund.
                                                   Yours very truly
                                              ATTORREYOBHSRALOF TEXAS


                                              By   &.     fl-      QJ-L-
                                                                U. R. Allen
                                                                  Assistant
WRArdb
Enclosure